                                                                                 FILED
                                                                               ASltEyItr.E, ItC

                IN TFM IINITED STATES DISTRICT COURT       DEC 2 6 2018
            FOR TI{E WESTERN DISTRICT OF NORTH CAROLINA u"s. orsrRtrcr
                                                                       couRr
                          ASHEVILLE DIVISION          wE3:rERil DrsrRrcr oF ilc


                            DOCKETNO. 1:18-CR-124

UNITED STATES OF AMERICA
                                                 CONSENT ORDER AND
V.                                             JUDGMENT OF FORFEITURB

TRAVIS REID FISFIER


      WHEREAS, the defendant, TRAVIS REID FISI{ER, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. l1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andl/or properfy used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C.5 924(d) and 28 U.S.C.5 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Courr finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS FIEREBY ORDERED THAT the following
property is forfeited to the United States:

           .   Approximately   l2lrounds of assorted ammunition, including, but
               not limited to: seventeen (17) rounds of Winchester ,22 caliber
               ammunition; one (1) round of CCI .22 caliber ammunition; ten (10)
               rounds of Remington.380 caliber ammunition; three (3) rounds of
               Federal brand .380 caliber ammunition; one (1) round of Hornady
               .380 caliber ammunitionl sixteen (16) rounds of CCI .380 caliber
               ammunition; six (6) rounds of PMC .380 caliber ammunition; fifty
               (50) rounds of GFL .380 caliber ammunition; six (6) rounds of
               Federal brand 20 gauge ammunition; one (1) round of Remington
               20 gauge ammunition; and five (5) rounds of Federal 16 gauge
               ammunition.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. S
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement

                                          2
    authorities upon such legal process as they, in their sole discretion, deem to be
    legally sufficient, and waives any and all right to further notice of such process or
    such destruction.

           Any person, other than the defendant, asserting any legal interest in the
    property may, within thirty days of the publication of notice or the receipt of notice,
    whichever is earlier, petition the court for a hearing to adjudicate the validity ofthe
    alleged interest.

          Pursuant to Fed. R. Crim. P.32.2(b)(3), upon enrry of this Order of Forfeiture,
    the United States Attomey's Office is authorized to conduct any discovery needed
    to identiff, locate or dispose of the property, including depositions, interrogatories,
    requests for production of documents and to issue subpoenas, pursuant to Fed. R.
    Civ. P.45.

           Following the Court's disposition of all timely petitions filed, a final order of
    forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
    party files a timely petition, this order shall become the final order and judgment of
    forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
    have clear title to the property and shall dispose ofthe property according to law.
    Pursuant to Fed. R. crim. P.32.2(b)(4)(A), the defendant consents that this order
    shall be final as to defendant upon filing.

    SO AGREED:



I,,L.JONATHAN D. LETZRING
     Assistant United States Attorney


    TRAVIS REID FISHER




    Attomey for Defendant
               9<,. 2C ,zott


W. CARLETON MET
United States Maei     Judge
Western District of rth Carolina




                .   ,t'.h




4
